Exhibit 10.02

 

Employment Level: Vice President and Above

 

Notice of Grant of Stock

Options

And Option Agreement

  

Shopping.com Ltd.

1 Zoran Street

Netanya 42504, Israel

   

Name of Optionee

Residence Street Address

City and Country

  

Option Number:

Plan:

 

00000000

2004

 

Effective [date of grant], you have been granted a(n) [Incentive/Non-Qualified]
Stock Option to buy [number] Shopping.com Ltd. (the Company) stock at $[price]
per share.

 

The total option price of the shares granted is $[total price].

 

Shares in each period will become fully vested on the date shown.

 

Shares

--------------------------------------------------------------------------------

 

Vest Type

--------------------------------------------------------------------------------

 

Full Vest

--------------------------------------------------------------------------------

 

Expiration

--------------------------------------------------------------------------------

[Number]

  Monthly   [Date]   [Date]

[Number]

  Monthly   [Date]   [Date]

[Number]

  Monthly   [Date]   [Date]

[Number]

  Monthly   [Date]   [Date]

 

By your signature below and the Company’s signature below, you and the Company
agree that these options are granted under and governed by the terms and
conditions of the Company’s Stock Option Plan as amended and the Option
Agreement, all of which are attached and made a part of this document.

 

           

Shopping.com Ltd.

     

Date

         

Optionee

     

Date

 

Page 1 of 5



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative on the
Notice of Grant above, you and Shopping.com Ltd. and its subsidiaries and
affiliates (collectively, the “Company”) agree that these Options are granted
under and governed by the terms and conditions of the Shopping.com Ltd. 2004
Equity Incentive Plan (the “Stock Option Plan”) and this Option Agreement.
Optionee has reviewed the Stock Option Plan and this Option Agreement in their
entirety, has had an opportunity to review the Stock Option Plan and any tax
implications of his or her receipt of Options with the appropriate professional
advisors prior to executing this Option Agreement, and fully understands all
provisions of the Stock Option Plan and Option Agreement. Optionee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Administrator upon any questions relating to the Stock Option Plan and
Option Agreement. Optionee further agrees to notify the Company upon any change
in the residence address indicated in the Notice of Grant.

 

Unless otherwise defined herein, the terms defined in the Stock Option Plan
shall have the same defined meanings in this Option Agreement.

 

AGREEMENT

 

A. Grant of Option.

 

The Plan Administrator of the Company hereby grants to the Optionee named in the
Notice of Grant attached as Part I of this Agreement (the “Optionee”) options
(the “Options”) to purchase the number of Shares, as set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”), subject to the terms and conditions of the Stock Option Plan,
which is incorporated herein by reference. In the event of a conflict between
the terms and conditions of the Stock Option Plan and the terms and conditions
of this Option Agreement, the terms and conditions of the Stock Option Plan
shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Options (“ISO”),
these Options are intended to qualify as Incentive Stock Options under Section
422 of the Code. However, if these Options are intended to be Incentive Stock
Options, to the extent that they exceed the $100,000 rule of Code Section 422(d)
they shall be treated as Non-Qualified Stock Options (“NQSOs”).

 

B. Exercise of Option.

 

(a) Right to Exercise. These Options are exercisable during their term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.

 

(b) Method of Exercise. These Options are exercisable by delivery of an exercise
agreement, in the form attached as Exhibit A (the “Exercise Agreement”), which
shall state the election to exercise the Options, the number of Shares in
respect of which the Options are being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Stock Option Plan. The Exercise Agreement
shall be completed by the Optionee and delivered to the Plan Administrator of
the Company. The Exercise Agreement shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares. These Options shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Agreement accompanied by such aggregate Exercise Price. The Plan
Administrator may make available from time to time alternative means of
exercise, including an on-line exercise program.

 

No Shares shall be issued pursuant to the exercise of these Options unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Options are exercised with respect to such
Exercised Shares.

 

Page 2 of 5



--------------------------------------------------------------------------------

C. Method of Payment.

 

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee:

 

1. cash;

 

2. check; or

 

3. consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.

 

D. Non-Transferability of Options.

 

These Options may not be transferred or assignable in any manner otherwise than
by will or by the laws of descent or distribution, and with respect to
Non-Qualified Stock Options (NQSO), by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settler), or by gift to “immediate family” as that
term is defined in 17 C.F.R. 240.16a-1(e), and may not be made subject to
execution, attachment or similar process. These Options may be exercised during
the lifetime of Optionee only by the Optionee or Optionee’s legal representative
and any elections with respect to these Options may be made only by the Optionee
or Optionee’s legal representative. The terms of the Stock Option Plan and this
Option Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

E. Term of Options.

 

If Optionee is Terminated for any reason other than death or Disability,
Optionee may exercise these Options within three (3) months after the
Termination Date. Upon the death or Disability of the Optionee, these Options
may be exercised within twelve (12) months after the Termination Date. In no
event shall these Options be exercised later than the Expiration Date as
provided above. These Options may be exercised during such term only in
accordance with the Stock Option Plan and the terms of this Option Agreement.

 

F. Acceleration of Vesting.

 

If, within the period commencing three (3) months before a Corporate Transaction
(as defined in Section 19 of the Stock Option Plan) and ending six (6) months
after such Corporate Transaction, Optionee’s employment with the Company is
terminated without Cause, as defined below (and not as a result of his death or
disability, as defined below), or Optionee resigns with Good Reason, as defined
below, and subject to Optionee’s execution of a general release of known and
unknown claims in form satisfactory to the Company, Optionee shall receive the
following benefits: 50% of the unvested shares and stock options issued to
Optionee shall be deemed immediately vested and exercisable. Notwithstanding the
foregoing, if any of Optionee’s stock options or shares are subject to
acceleration of vesting upon a Corporate Transaction pursuant to any existing
agreement, such shares and/or options shall not be adversely affected by the
terms hereof, and shall remain subject to the vesting and acceleration
provisions of such other agreement(s).

 

Termination without Cause: For purposes of this Section F, a termination for
“Cause” occurs if Optionee is terminated for any of the following reasons: (i)
theft, dishonesty, misconduct or falsification of any employment or Company
records; (ii) improper disclosure of the Company’s confidential or proprietary
information; (iii) any action by Optionee which has a material detrimental
effect on the Company’s reputation or business; (iv) Optionee’s failure or
inability to perform any assigned duties after written notice from the Company
to Optionee of, and a reasonable opportunity to cure such failure or inability,
as long as such inability does not result from a disability; or (v) Optionee’s
conviction (including any plea of guilty or no contest) for any criminal act
that impairs Optionee’s ability to perform Optionee’s duties under this
Agreement or in any way has a detrimental effect on the Company’s business or
reputation.

 

Page 3 of 5



--------------------------------------------------------------------------------

Termination by Company for Death or Disability: The Company shall have the right
at any time to terminate the Optionee’s employment hereunder if the Optionee is
substantially unable to perform the essential functions of his position with or
without reasonable accommodation by reason of any mental, physical or other
disability for a period of at least six (6) consecutive months or until such
earlier time as the Optionee becomes eligible to receive payments under the
Company’s long-term disability policy. The Optionee’s employment hereunder shall
also terminate automatically upon the death of the Optionee. The termination
pursuant to this provision shall be deemed termination for Cause.

 

Resignation for Good Reason: For purposes of this Section F, “Good Reason” means
any of the following conditions, which condition(s) remain(s) in effect 15 days
after written notice to the Company’s Board of Directors from Optionee of such
condition(s): (i) a decrease in Optionee’s base salary of 10% or greater; (ii) a
material, adverse change in Optionee’s general responsibilities or duties,
following a Corporate Transaction as measured against Optionee’s
responsibilities or duties immediately prior to such Corporate Transaction;
(iii) the relocation of Optionee’s work place to a location greater than fifty
miles from Optionee’s then-existing primary place of business. Resignation by
Optionee as a result of change in Optionee’s title does not qualify as “Good
Reason”.

 

G. Tolling of Vesting of Options During Leave of Absence.

 

In the event Optionee takes a leave of absence from the Company that is required
or authorized pursuant to local, state or federal law, the vesting of the
Options shall be tolled after sixty (60) days from the commencement date of such
leave. In the event Optionee takes a personal leave of absence from the Company,
the vesting of the Options shall be tolled after thirty (30) days from the
commencement date of such leave.

 

H. Tax Consequences. (applicable to U.S. taxpayers only)

 

Some of the federal tax consequences relating to these Options, as of the date
of these Options, are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD
CONSULT A TAX ADVISER BEFORE EXERCISING THESE OPTIONS OR DISPOSING OF THE
SHARES.

 

1. Exercising the Options.

 

(a) Non-Qualified Stock Options. The Optionee may incur regular federal income
tax liability upon exercise of NQSOs. The Optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Optionee is an Employee or
a former Employee, the Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 

(b) Incentive Stock Options. If these Options qualify as ISOs, the Optionee will
have no regular federal income tax liability upon its exercise, although the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price will be treated as an adjustment to
alternative minimum taxable income for federal tax purposes and may subject the
Optionee to alternative minimum tax in the year of exercise. In the event that
the Optionee ceases to be an employee but remains a service provider, any
Incentive Stock Options of the Optionee that remain unexercised shall cease to
qualify as Incentive Stock Options and will be treated for tax purposes as
Non-Qualified Stock Options on the date three (3) months and one (1) day
following such change of status.

 

2. Disposition of Shares.

 

(a) NQSO. If the Optionee holds NQSO Shares for at least one (1) year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

 

Page 4 of 5



--------------------------------------------------------------------------------

(b) ISO. If the Optionee holds ISO Shares for at least one (1) year after
exercise and two years after the grant date, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one (1) year after
exercise or two (2) years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price. Any additional gain will be taxed
as capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

 

(i) Notice of Disqualifying Disposition of ISO Shares. If the Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two (2) years after the grant date, or (ii) one (1) year after
the exercise date, the Optionee shall immediately notify the Company in writing
of such disposition. The Optionee agrees that he or she may be subject to income
tax withholding by the Company on the compensation income recognized from such
early disposition of ISO Shares by payment in cash or out of the current
earnings paid to the Optionee.

 

I. Entire Agreement; Governing Law.

 

The Stock Option Plan is incorporated herein by reference. The Stock Option Plan
and this Option Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee. This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of Israel.

 

J. NO GUARANTEE OF CONTINUED SERVICE.

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

Page 5 of 5



--------------------------------------------------------------------------------

 

EXHIBIT A

 

SHOPPING.COM LTD.

 

2004 EQUITY INCENTIVE PLAN

 

EXERCISE AGREEMENT

 

Shopping.com Ltd.

c/o Shopping.com, Inc.

8000 Marina Blvd., 5th Floor

Brisbane, CA 94005

USA

Attention:  Plan Administrator

 

1. Exercise of Options. Effective as of today,                             , the
undersigned (“Purchaser”) hereby elects to purchase                             
shares (the “Shares”) of the Ordinary Shares Shopping.com Ltd. (the “Company”)
under and pursuant to the Company’s 2004 Equity Incentive Plan (the “Stock
Option Plan”) and the Stock Option Agreement dated,                            
(the “Option Agreement”).

 

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.

 

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Stock Option Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.

 

4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Options. The Shares so acquired shall be
issued to the Optionee as soon as practicable after exercise of the Options. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 11 of the Stock
Option Plan.

 

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.

 

6. Entire Agreement; Governing Law. The Stock Option Plan and Option Agreement
are incorporated herein by reference. This Agreement, the Stock Option Plan and
the Option Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Purchaser with respect to the
subject matter hereof, and may not be modified adversely to the Purchaser’s
interest except by means of a writing signed by the Company and Purchaser. This
agreement is governed by, and subject to, the laws of the State of Israel,
excluding the conflicts of laws rules, as provided in the Stock Option Plan.

 



--------------------------------------------------------------------------------

 

Submitted by:

     

Accepted by:

PURCHASER:

     

SHOPPING.COM LTD.

         

Signature

     

By

         

Print Name

     

Its

Address:

     

Address:

        c/o Shopping.com, Inc.         8000 Marina Blvd., 5th Floor        

Brisbane, CA 94005

       

USA

                  Date Received

 